Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The prosecution is re-opened and another non-final is made adding Stava (US 2005/0161450) as a secondary art.

Response to Arguments
Applicant's arguments filed on 12/08/2021 are moot in view of Stava (US 2005/0161450). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Stava (US 2005/0161450).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Enyedy discloses 
A welding-type power system (an engine drive welding system 200'; P18L2, Fig. 2

    PNG
    media_image1.png
    697
    420
    media_image1.png
    Greyscale
), comprising: 
an engine (200; P19:1, Fig. 2) comprising a battery (battery system 230; P19:9-10, Fig. 2 wherein “An engine control system 270 is provided to control the operation of engine 200. The engine control system receives a signal via line 272 from the battery system 230” (PGPUB Para. 20, lines 1-3), and “the controller 325 starts the engine 321” (PGPUB Para. 34, lines 11-12) which means that the “Battery system 230” is a starter battery suppling the stored battery power to a starter motor of the engine receiving a signal via line 272 from the battery system 230);

an electric generator (210) configured (structurally designed as graphically disclosed in Fig. 2) to be turned by the engine;

a power bus (“D.C.”; Fig. 2) configured (structurally designed as graphically disclosed in Fig. 2) to connect an output (A.C; Fig. 2) of the generator to a welding-type output (WELD OUTPUT 290; Fig. 2); 

a sensor (V; Fig. 2) configured (structurally designed as graphically disclosed in Fig. 2) to measure a characteristic (voltage information from the DC current; P21:4-5) of a power demand (high power demand from “power/demand issues when there are high power demand operations, such as when a welding arc is struck”; P41:9-10 and the peak magnitude of “WELD OUTPUT 290”; Fig. 2) on the power bus; and 

a controller (An engine control system 270 is provided to control the operation of engine 200; P20:1, Fig. 2 [connected through battery 230 with] weld control 250 additionally receiving voltage information from the DC current being directed from battery system 230 to chopper module welding output 240; P21:3-6, Fig. 2) configured (structurally designed as graphically disclosed in Fig. 2) to:

control (control from “An engine control system 270 is provided to control the operation of engine 200”; P20:1, Fig. 2) the engine (“200”; Fig. 2) to adjust speed (P20:end) in response to a measured power demand (the power at the “weld control 250” (P21:3-4)  equivalent to the received “voltage information from the DC current” (P21:4-5, Fig. 2) and “output current information received via line 254” (P21:2-3, Fig. 2)  with respect to “the voltage level between the workpiece and electrode monitored to determine the current state of the arc”; P22:7-9, Fig. 2) on the power bus; and

control (“The engine control system 270 receives a signal via line 272 from the battery system, which signal is representative of the charge on the battery system. When the battery system is fully charged, the engine control system slows or turns off engine 200. When the battery system is less than fully charged and/or below a predefined charge level, the engine control system causes the engine to increase in speed and/or be turned on.”; P20:1-end, Fig. 2) the battery (230; Fig. 2) to output power (the power of “The DC current supplied from the battery of battery system 230”; P19:8-10) to the power bus in response to the measured power demand (a predicted charge level; P20:7-8, Fig. 2).

	Enyedy discloses “a battery” as mapped above, but is silent regarding
a starter battery

	However Stava discloses, in the same field for “Engine Welder with Shielding Gas Generation” (title, Fig. 1

    PNG
    media_image2.png
    788
    642
    media_image2.png
    Greyscale
),
starter battery (a battery to start the engine; P30:5, Fig. 1 [and] a fuel powered engine 110; P28:8 from the end)

	The advantage of using Stava’s engine battery is increase the efficiency of starting an engine and to increase mobility of an arc welder by conveniently providing an electric power to a standalone internal combustion engine so that the started engine can rotate the generator and supply an electric power for an arc welder in a remote location or in a location that is not accessible to a power outlet or a power outlet having a needed current rating (P3:8-11) whenever the engine needs to be started.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy with Stava by modifying Enyedy’s battery system 230 with Stava’s engine battery in order to increase the efficiency of starting an engine and increase mobility of an arc welder by conveniently providing an electric power to a standalone internal combustion engine so that the started engine can rotate the generator and supply an electric power for an arc welder in a remote location or in a location that is not accessible to a power outlet or a power outlet having a needed current rating whenever the engine needs to be started.

	Regarding claim 2, Enyedy in view of Stava discloses 
the measured power demand (the power at the “weld control 250” (P21:3-4)  equivalent to the received “voltage information from the DC current” (P21:4-5, Fig. 2) and “output current information received via line 254” (P21:2-3, Fig. 2)  with respect to “the voltage level between the workpiece and electrode monitored to determine the current state of the arc”; P22:7-9, Fig. 2) corresponds to an arc start (the voltage level between the workpiece and electrode monitored to determine the current state of the arc; P22:7-9, Fig. 2) of a welding-type tool (electrode; P22:8).

	Regarding claim 3, Enyedy in view of Stava discloses 
the engine (200; P19:1, Fig. 2) is at an idling speed (a low idle setting; P41:8) when the power demand (high power demand from “power/demand issues when there are high power demand operations, such as when a welding arc is struck”; P41:9-10 and the peak magnitude of “WELD OUTPUT 290”; Fig. 2) is measured (by “V”; Fig. 2).

	Regarding claim 8, Enyedy in view of Stava discloses 
the power bus (“D.C.”; Fig. 2) is configured to provide welding-type power (the magnitude of Ohm’s power same as “the voltage level between the workpiece and electrode” and “the current state of the arc”; P22:7-9) to the power output (the power level of the “weld output”; Fig. 2) and to recharge (P57:3) the starter battery (Stava: a battery to start the engine; P30:5, Fig. 1 [and] a fuel powered engine 110; P28:8 from the end) simultaneously (simultaneous output from “V” and “254” to “250”; Fig. 2) or independently.

	The advantage of using Stava’s engine battery is increase the efficiency of starting an engine and to increase mobility of an arc welder by conveniently providing an electric power to a standalone internal combustion engine so that the started engine can rotate the generator and supply an electric power for an arc welder in a remote location or in a location that is not accessible to a power outlet or a power outlet having a needed current rating (P3:8-11) whenever the engine needs to be started.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy with Stava by modifying Enyedy’s battery system 230 with Stava’s engine battery in order to increase the efficiency of starting an engine and increase mobility of an arc welder by conveniently providing an electric power to a standalone internal combustion engine so that the started engine can rotate the generator and supply an electric power for an arc welder in a remote  whenever the engine needs to be started.

	Regarding claim 9, Enyedy in view of Stava discloses 
the controller (weld control 250 additionally receiving voltage information from the DC current being directed from battery system 230 to chopper module welding output 240; P21:3-6, Fig. 2) is configured to:
determine (P22:8-9) a power demand value (the wattage level of the “high power demand” from the recitation the “power/demand issues when there are high power demand operations, such as when a welding arc is struck”; P41:9-10 and the peak magnitude of “WELD OUTPUT 290”; Fig. 2) at the power bus (“D.C.”; Fig. 2) based on the measured power demand (the power at the “weld control 250” (P21:3-4)  equivalent to the received “voltage information from the DC current” (P21:4-5, Fig. 2) and “output current information received via line 254” (P21:2-3, Fig. 2)  with respect to “the voltage level between the workpiece and electrode monitored to determine the current state of the arc”; P22:7-9, Fig. 2);
and compare (P61:17) the determined power demand value (the “monitored to determine” wattage level of the “high power demand” from the recitation the “power/demand issues when there are high power demand operations, such as when a welding arc is struck”; P41:9-10 and the peak magnitude of “WELD OUTPUT 290”; Fig. 2) to a threshold power demand value (a predicted or anticipated load /power demand; P40:4-5).

	Regarding claim 12, Enyedy in view of Stava discloses 
the engine (200; P19:1, Fig. 2) comprises an alternator (“210” outputting “A.C.”; Fig. 2 wherein AC is an alternating current) configured to charge the starter battery (Stava: a battery to start the engine; P30:5, Fig. 1 [and] a fuel powered engine 110; P28:8 from the end).

	The advantage of using Stava’s engine battery is increase the efficiency of starting an engine and to increase mobility of an arc welder by conveniently providing an electric power to a standalone internal combustion engine so that the started engine can rotate the generator and supply an electric power for an arc welder in a remote location or in a location that is not accessible to a power outlet or a power outlet having a needed current rating (P3:8-11) whenever the engine needs to be started.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy with Stava by modifying Enyedy’s battery system 230 with Stava’s engine battery in order to increase the efficiency of starting an engine and increase mobility of an arc welder by conveniently providing an electric power to a standalone internal combustion engine so that the started engine can rotate the generator and supply an electric power for an arc welder in a remote location or in a location that is not accessible to a power outlet or a power outlet having a needed current rating whenever the engine needs to be started.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Stava (US 2005/0161450) as applied to claim 1 above, and further in view of Furman (US 2016/0303677).

	Regarding claim 4, Enyedy in view of Stava discloses 
the starter battery (Enyedy: 230; P19:9-10, Fig. 2) to the power bus (Enyedy: “D.C.”; Fig. 2) 

	Enyedy discloses “the starter battery to the power bus” as mapped above, but Enyedy in view of Stava is silent regarding
a boost converter configured to connect the starter battery to the power bus and to convert power from the starter battery to provide supplemental power to the power bus.

	However, Furman discloses, in the same technical field for “Hybrid Welding Supply” (title, Fig. 2

    PNG
    media_image3.png
    362
    555
    media_image3.png
    Greyscale
)
a boost converter (a boost converter connected to the battery; Claim 13, lines 1-2, Fig. 3) configured to connect the starter battery (Battery; Fig. 3) to the power bus (the dot-junction between the battery and the coils; Fig. 2) and to convert power (DC power from “Battery”; Fig. 2) from the starter battery to provide supplemental power (battery boost converter to provide power sufficient to perform the operation; claim 17, lines 2-1 from the end) to the power bus.

	The advantage of using Furman’s Battery having a boost converter  is to increase the output voltage of the battery by discharging the stored electric power (during the switch closed period) in the inductor of the boost converter in addition to the battery output voltage toward the boost converter resulting in higher totally discharged voltage at the diode cathode terminal of the boost converter without stacking the batteries to increase the voltage which increases the total volume of the batteries requiring the additional volumetric space.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy in view of Stava with Furman by replacing Enyedy’s battery system 230 with Furman’s Battery having a boost converter in order to increase the output voltage of the battery by discharging the stored electric power (during the switch closed period) in the inductor of the boost converter in addition to the battery output voltage toward the boost converter resulting in higher totally discharged voltage at the diode cathode terminal of the boost converter without stacking the batteries to increase the voltage which increases the total volume of the batteries requiring the additional volumetric space.

	Regarding claim 5, Enyedy in view of Stava and Furman discloses 
the controller (Enyedy: an engine control system 270; P20:1, Fig. 2) is configured to: 
monitor (Enyedy: receives a signal via line 272; P20:3, Fig. 2) the engine speed (Enyedy: speed; P20:end); and
(Enyedy: 230; P19:9-10, Fig. 2) to end provision of power (Enyedy: the output power of “230”; P19:9-10, Fig. 2) to the power bus (Enyedy: D.C.; Fig. 2) by disabling one of a switch (Furman: switch S2 of “a boost converter connected to the battery”; Claim 13, lines 1-2, Figs. 2-3) or the boost converter in response to a signal (a feedback signal 232; P19:10) indicating the engine (P20:) has reached operating speed (the engine speed to increase to the desired setting; P45:5 from the end).

	The advantage of using Furman’s Battery having a boost converter  is to increase the output voltage of the battery by discharging the stored electric power (during the switch closed period) in the inductor of the boost converter in addition to the battery output voltage toward the boost converter resulting in higher totally discharged voltage at the diode cathode terminal of the boost converter without stacking the batteries to increase the voltage which increases the total volume of the batteries requiring the additional volumetric space.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy in view of Stava with Furman by replacing Enyedy’s battery system 230 with Furman’s Battery having a boost converter in order to increase the output voltage of the battery by discharging the stored electric power (during the switch closed period) in the inductor of the boost converter in addition to the battery output voltage toward the boost converter resulting in higher totally discharged voltage at the diode cathode terminal of the boost converter without stacking the batteries to increase the voltage which increases the total volume of the batteries requiring the additional volumetric space.

	Regarding claim 6, Enyedy in view of Stava and Furman discloses 
(Enyedy: an engine control system 270; P20:1, Fig. 2) is configured to control a buck converter (Furman: a buck regulator 135; P25:2-3) to connect the starter battery (Enyedy: 230; P19:9-10, Fig. 2) to the power bus (Enyedy: “D.C.”; Fig. 2) in response to a signal (Enyedy: a feedback signal 232; P19:10) indicating the starter battery is charged below capacity (the battery system is less than fully charged and/or below a predefined charge level; P20:6-8).

	The advantage of using Furman’s Battery having a buck regulator 135 is to step down the voltage without removing the connected batteries.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy in view of Stava with Furman by replacing Enyedy’s battery system 230 with Furman’s Battery having a buck regulator 135 in order to step down the voltage without removing the connected batteries.

	Regarding claim 7, Enyedy in view of Stava and Furman discloses  
the controller (Enyedy: an engine control system 270; P20:1, Fig. 2) is configured to control the buck converter (Furman: a buck regulator 135; P25:2-3)  to disconnect the starter battery (Enyedy: 230; P19:9-10, Fig. 2) from the power bus (Enyedy: “D.C.”; Fig. 2) in response to a signal (Enyedy: a feedback signal 232; P19:10) indicating the starter battery is charged to capacity (Enyedy: the battery system is fully charged; P20:5).

	The advantage of using Furman’s Battery having a buck regulator 135 is to step down the voltage without removing the connected batteries.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy in view of Stava with Furman by replacing Enyedy’s battery 

	Regarding claim 10, Enyedy in view of Stava discloses 
the starter battery (Enyedy: 230; P19:9-10, Fig. 2 to the power bus (“D.C.”; Fig. 2) 

	Enyedy discloses “the starter battery to the power bus” as mapped above, but Enyedy in view of Stava is silent regarding
further comprising a boost converter configured to connect the starter battery to the power bus and to convert power from the starter battery to the power bus to supplement welding-type power, the controller configured to control the engine and the boost converter in response to the comparison.

	However, Furman discloses, in the same technical field for “Hybrid Welding Supply” (title, Fig. 2

    PNG
    media_image3.png
    362
    555
    media_image3.png
    Greyscale
)
further comprising a boost converter (a boost converter connected to the battery; Claim 13, lines 1-2, Fig. 3) configured to connect the starter battery (Battery; Fig. 3) to the power bus (the dot-junction between the battery and the coils; Fig. 2) and to convert power (DC power from “Battery”; Fig. 2) from the starter battery to provide supplemental welding-type power (battery boost converter to provide power sufficient to perform the operation; claim 17, lines 2-1 from the end), the controller (a controller 200; P24:2, Fig. 3) configured to control the engine (P27:6) and the boost converter in response to the comparison (compare from “the controller(s) compares for the power needed for both loads”; P61:16-17).

	The advantage of using Furman’s Battery having a boost regulator 135 is to step up the voltage without adding more batteries.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy in view of Stava with Furman by replacing Enyedy’s battery system 230 with F Furman’s Battery having a boost regulator 135 in order to step up the voltage without adding more batteries.

	Regarding claim 11, Enyedy of Stava discloses 
the controller (Enyedy: weld control 250 additionally receiving voltage information from the DC current being directed from battery system 230 to chopper module welding output 240; P21:3-6, Fig. 2) is configured to:
monitor (Enyedy: detect; P48:44 and receive; P21:4) the power bus voltage (Enyedy: voltage information from the DC current; P21:4-5) during a welding-type operation (Enyedy: a welding operation; P22:3-4);

identify (Enyedy: determines an anticipated power demand for a given welding or cutting operation; P5:20-21) a drop (Enyedy: change from “a high load/demand setting” (P41:6) to “a low load/demand setting”; P41:8) in voltage (Enyedy: the “voltage information from the DC current”; P21:4-5 from “a high load/demand setting” (P41:6) to “a low load/demand setting”; P41:8) corresponding to a power demand value (Enyedy: one of a high load/demand setting; P41:6 and a low load/demand setting; P41:8) while (Enyedy: A.C.; Fig. 2) is below the power demand value (Enyedy: below a predefined charge level; P20:7-8); and

connect the starter battery (Enyedy: 230; Fig. 2) to the power bus (Enyedy: D.C.; Fig. 2) 
 to establish an arc (Enyedy: “the arc”; P22:end, Fig. 2).

	Enyedy discloses “the starter battery to the power bus” and “an arc” as mapped above, but Enyedy in view of Stava is silent regarding 
the starter battery to the power bus via the boost converter to provide additional power 

	However, Furman discloses, in the same technical field for “Hybrid Welding Supply” (title, Fig. 2

    PNG
    media_image3.png
    362
    555
    media_image3.png
    Greyscale
)

the starter battery (Battery; Fig. 3) to the power bus (the dot-junction between the battery and the coils; Fig. 2) and to convert power (DC power from “Battery”; Fig. 2) via the boost converter (a boost converter connected to the battery; Claim 13, lines 1-2, Fig. 3) to provide additional power (the step-up voltage from “a boost converter connected to the battery”; Claim 13, lines 1-2, Fig. 3).


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Enyedy in view of Stava with Furman by replacing Enyedy’s battery system 230 with F Furman’s Battery having a boost regulator 135 in order to step up the voltage without adding more batteries.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ihde (US-20190128230), Paul (US-5198698), Meckler (US-20180036823), Farah (US-20150069037), Beesin (US-20100314181), Trinkner (US-20090101630).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761